Citation Nr: 1416989	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in L
Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 30, 2012.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to November 1980.  

The matter concerning entitlement to TDIU comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The claim is now under the jurisdiction of the RO in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Reno RO in March 2012.  A copy of the hearing transcript has been associated with the Veteran's electronic Virtual VA folder.

Following the hearing, the Reno RO, in May 2012, assigned a 100 percent schedular rating for the Veteran's service-connected major depression, effective from March 30, 2012.  In this regard, the Board also notes that the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  See 38 C.F.R. §§ 3.341, 4.16(a) (2013) & VAOPGCPREC 6-99 (June 7, 1999).  [A total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's major depression by the RO in May 2012, effective from March 30, 2012) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.]  Clearly, therefore, in the present appeal, a TDIU may not also be granted from March 30, 2012.  Accordingly, the issue of entitlement to a TDIU has been characterized as is listed on the title page of this decision.




As part of a VA Form 21-4138 received by VA in March 2012, the Veteran expressed his disagreement with the denial of service connection for COPD.  This denial had been addressed as part of a March 2012 rating decision issued by the Reno RO.  See also March 2012 notice letter.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

The Veteran essentially contends that he is unable to be employed due to his service-connected disabilities.  He is service-connected for major depression, evaluated as 70 percent disabling (prior to March 30, 2012); and for sarcoidosis, evaluated as 30 percent disabling.  His combined disability evaluation (immediately prior to March 30, 2012) was 80 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran meets the minimum schedular criteria for consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a).

At his March 2012 hearing conducted by the undersigned, the Veteran reported that he began the process of seeking vocational rehabilitation with VA, but that when he became physically hurt, he did not finish.  The Veteran's VA vocational rehabilitation folder has not been associated with the claims file.  Thus, evidence potentially pertinent to this case is not of record.  Consequently, the Veteran's VA vocational rehabilitation folder should be obtained.

Further, the Veteran testified in March 2012 that he was on Social Security Administration (SSA) disability.  A March 2012 letter on file, from a VA staff psychiatrist, also reports that the Veteran was in receipt of "substantial SSDI."  VA must obtain SSA decisions and records which may have a bearing on a veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, the SSA records should be obtained and associated with the claims file.

The Veteran also testified being afforded medical treatment at the Long Beach VA medical facility.  Review of the record shows the most recently-dated medical records from this facility are dated in April 2012.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, all VA medical treatment records dated since April 2012 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that while the Veteran has been afforded VA examinations during the course of this appeal, they are inadequate, because none of them considered the impact of his service-connected disabilities on the ability to obtain or retain substantially gainful employment.  

Given the lack of adequate medical opinions on file, the claim must be remanded for another opinion as to whether all of the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation, as well as suggestions from the examiner as to type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).




As previously noted in the Introduction, in March 2012 the Veteran expressed his disagreement with the denial of his claim for service connection for COPD, to include as secondary to his service-connected sarcoidosis.  This denial had been addressed as part of a March 2012 rating decision.  Pursuant to Manlicon, a SOC should be issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records dating from April 2012, and including those from the medical facility located in Long Beach, to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC should obtain the Veteran's VA Vocational Rehabilitation Folder and associate it with the claims folder.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should contact SSA and request all documents pertaining to any claims submitted by the Veteran for disability benefits, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

4.  After the development sought in sections 1, 2, and 3 is completed, to the extent possible, the RO/AMC should schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings (such as a GAF score and pulmonary function test findings) should be reported in detail. 

The examiner(s) is requested to provide an opinion as to whether the Veteran's service-connected disabilities (major depression and sarcoidosis), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  If so, the examiner should offer an opinion as to the date of onset of the unemployability due to service-connected disabilities.  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

6.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to a TDIU based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental SOC (SSOC) and afforded an opportunity to respond before the record is returned to the Board for future review.

7.  The RO/AMC should issue a SOC for the issue of entitlement to service connection for COPD.  Only if the Veteran perfects an appeal should a claim be certified to the Board and any necessary development should be conducted.

The purpose of this REMAND is to ensure due process.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



